DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02-03-2021 have been fully considered but they are not persuasive. 
Applicant argues claims 1-5, 14-18, and 26-29 are nonobvious over Jeon in view of Park as Jeon and Park do not disclose each and every element of the claims. In fact, no prima facie case of obviousness exists as none of the cited references disclose or suggest “activating multiple BWPs for downlink and multiple BWPs for uplink from the plurality of the configured BWPs at a given time,” as recited in claim 1(Remarks pg., 8, lines 11-14) and further that Park includes no disclosure of “activating multiple BWPs for downlink and multiple BWPs for uplink from the plurality of the configured BWPs at a given time,” as recited in claim 1(Remarks pg., 9 lines 10-12).
The Examiner respectfully disagrees.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it is relatively Jeon ¶150- 1st and 2nd sentences- a set of BWPs for receptions by the wireless device (e.g., DL BWP set) and/or or a set of BWPs for transmissions by the wireless device (e.g., UL BWP set); ¶0244- 2nd sentence; ¶0245- 1st sentence. 
Where Jeon is deficient (or silent) is the activation of these multiple BWPs primarily established by Jeon which is remedied by Park: ¶0090; ¶0094; ¶0103; ¶106- 2nd sentence.
The applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually.
Therefore based on this argument the 103 rejection of claims 1, 14, 26, and 29 and their respective dependent over the prior art stands.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-5, 14-18, 26, 27, 28, and 29 Park et al (US 20180343154) are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al (US 20190132862) in view of Park et al (US 20180343154).

 As to claim 1 Jeon discloses method of wireless communication, comprising: configuring a plurality of bandwidth parts (BWPs) (Jeon ¶0220- 1st sentence-wireless device is configured with multiple DL or UL BWPs in a serving cell, an inactive DL and/or UL BWP may be activated by a DCI scheduling a DL assignment or UL grant in the BWP.); for downlink and uplink from the plurality of the configured BWPs at a given time (Jeon ¶220 – 7th sentence- The base station may not transmit multiple DCIs, for example, if the same DCI size for scheduling different BWPs may be considered and CORESET configuration may be the same for different BWPs; Jeon ¶150- 1st and 2nd sentences- a set of BWPs for receptions by the wireless device (e.g., DL BWP set) and/or or a set of BWPs for transmissions by the wireless device (e.g., UL BWP set)  ¶0249- 1st sentence; ¶0244- 2nd sentence; ¶0245- 1st sentence). 
Jeon however is silent in activating the multiple BWPs for downlink and uplink. However in an analogous art Park remedies this deficiency: (Park ¶0090; ¶0094; ¶0103; ¶106- 2nd sentence). Therefore it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the teachings of Park the invention of Jeon. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, multi-BWPs scheduling/aggregation (Park ¶106- 1st sentence) (; MPEP2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).

  As to claim 2 the combined teachings of Jeon and Park disclose the method of claim 1, however silent further including transmitting downlink control information (DCI) on a physical downlink control channel (PDCCH) that includes BWP activation information for one or more of the multiple BWPs for downlink and the multiple BWPs for uplink. Jeon remedies this deficiency:  (Jeon ¶0125- activation signaling interpreted as activation information. ¶0233- 3rd sentence- an indication indicating which DL BWP and/or which UL BWP are active).

As to claim 3 the combined teachings of Jeon and Park disclose the method of claim 2, wherein the BWP activation information includes a link direction and a schedule of the one or more of the multiple BWPs for downlink and the multiple BWPs for uplink (Jeon ¶0210- 2nd sentence- The active BWP may be switched to a second BWP of the same link direction).
As to claim 4 the combined teachings of Jeon and Park disclose the method of claim 3, wherein the BWP activation information includes one or more of: a frequency location, or a bandwidth, of the one or more of the multiple BWPs for downlink and the multiple BWPs for uplink (Jeon ¶0157- 1st and 3rd and last sentences, ¶0212- 1st and last sentences, ¶0243- last sentence).

As to claim 5 the combined teachings of Jeon and Park disclose the method of claim 1, further including configuring a control channel resource set (CORESET) for downlink control information (DCI) of a physical downlink control channel (PDCCH) for the activating (Park ¶0158- 3rd sentence-one initial DL BWP may be set for monitoring the CORESET).

As to claim 14 Jeon discloses a method of wireless communication, comprising: receiving downlink control information (DCI) on a physical downlink control channel (PDCCH) that includes bandwidth part (BWP) activation information ( (Jeon ¶0125 1st sentence- activation signaling interpreted as activation information..¶0125- 3rd sentence- the wireless device may monitor the PDCCH to receive L1 activation signaling); 
Jeon however is silent in determining activation of multiple BWPs for downlink and multiple BWPs for uplink at a given time based on the received DCI and user equipment (UE) capabilities. However in an analogous art Park remedies this deficiency:  ((Park ¶0090; ¶0094; ¶0098 ¶0103; ¶104; ¶106- 2nd sentence). Jeon however is silent in activating the multiple BWPs for downlink and uplink. However in an analogous art Park remedies this deficiency: (Park ¶0090; ¶0094; ¶0103; ¶106- 2nd sentence). Therefore it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the teachings of Park the invention of Jeon. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, multi-BWPs scheduling/aggregation (Park ¶106- 1st sentence) (; MPEP2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).

As to claim 15 the combined teachings of Jeon and Park disclose the method of claim 14, wherein the BWP activation information includes a link direction and a schedule of one or more of the multiple BWPs for downlink and the multiple BWPs for uplink (Jeon ¶0210- 2nd sentence- The active BWP may be switched to a second BWP of the same link direction)..

As to claim 16 the combined teachings of Jeon and Park disclose the method of claim 15, wherein the 33WP activation information includes: a frequency location of the one or more of the multiple BWPs for downlink and the multiple BWPs for uplink (Jeon ¶0157- 1st and 3rd and last sentences, ¶0212- 1st and last sentences, ¶0243- last sentence).

As to claim 17 the combined teachings of Jeon and Park disclose the method of claim 14, further including monitoring the multiple BWPs for downlink for control information and data traffic (Jeon¶0198- 1st and 2nd sentence-DCI with data assignment.).

As to claim 18 the combined teachings of Jeon and Park disclose the method of claim 14, further including transmitting control information and data traffic on the multiple BWPs for uplink (Jeon ¶0198- 4th sentence- The same CORESET may be used for the DCI scheduling of the current BWP and the DCI scheduling of another BWP).

As to claim 26 Jeon discloses an apparatus configured for wireless communication (Jeon 400 of Fig.4, ¶0038- 1st sentence), the apparatus comprising: at least one processor (Jeon ¶0038- 3rd sentence); and a memory coupled to the at least one processor (Jeon ¶0038- 3rd sentence), wherein the at least one processor is configured: to configure a plurality of bandwidth parts (BWPs) ) (Jeon ¶0220- 1st sentence-wireless device is configured with multiple DL or UL BWPs in a serving cell, an inactive DL and/or UL BWP may be activated by a DCI scheduling a DL assignment or UL grant in the BWP.); for downlink and uplink from the plurality of the configured BWPs at a given time (Jeon – 7th sentence- The base station may not transmit multiple DCIs, for example, if the same DCI size for scheduling different BWPs may be considered and CORESET configuration may be the same for different BWPs; ¶0249- 1st sentence). 
Jeon however is silent in determining activation of multiple BWPs for downlink and multiple BWPs for uplink at a given time based on the received DCI and user equipment (UE) capabilities. However in an analogous art Park remedies this deficiency:  ((Park ¶0090; ¶0094; ¶0098 ¶0103; ¶104; ¶106- 2nd sentence). Jeon however is silent in activating the multiple BWPs for downlink and uplink. However in an analogous art Park remedies this deficiency: (Park ¶0090; ¶0094; ¶0103; ¶106- 2nd sentence). Therefore it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the teachings of Park the invention of Jeon. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, multi-BWPs scheduling/aggregation (Park ¶106- 1st sentence) (; MPEP2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).

As to claim 27 the combined teachings of Jeon and Park disclose the apparatus of claim 26, wherein the at least one process is further configured to transmit downlink control information (DCI) on a physical downlink control channel (PDCCH) that includes BWP activation information for one or more of the multiple BWPs for downlink and the multiple BWPs for uplink (Jeon ¶0125- activation signaling interpreted as activation information. ¶0233- 3rd sentence- an indication indicating which DL BWP and/or which UL BWP are active)..

As to claim 28 the combined teachings of Jeon and Park disclose the apparatus of claim 26, wherein the at least one processor is further configured to configure a control channel resource set (CORESET) for downlink control information (DC!) of a physical downlink control channel (PDCCH) for the activating (Jeon ¶0249- 1st and 2nd sentence)..

As to claim 29 Jeon discloses an apparatus configured for wireless communication (Jeon 406 of Fig.4), the apparatus comprising: at least one processor (Jeon ¶0038- 4th sentence); and
a memory coupled to the at least one processor (Jeon ¶0038- 4th sentence), wherein the at least one processor is configured: to receive downlink control information (DCI) on a physical downlink control channel (PDCCH) that includes bandwidth part (BWP) activation information ( (Jeon ¶0125 1st sentence- activation signaling interpreted as activation information..¶0125- 3rd sentence- the wireless device may monitor the PDCCH to receive L1 activation signaling); 
(Jeon ¶0220- 1st sentence - a wireless device is configured with multiple DL or UL BWPs in a serving cell, …..BWP may be activated by a DCI scheduling ¶0233- 3rd sentence- an indication indicating which DL BWP and/or which UL BWP are active). 
Jeon however is silent in determining activation of multiple BWPs for downlink and multiple BWPs for uplink at a given time based on the received DCI and user equipment (UE) capabilities. However in an analogous art Park remedies this deficiency:  ((Park ¶0090; ¶0094; ¶0098 ¶0103; ¶104; ¶106- 2nd sentence). Jeon however is silent in activating the multiple BWPs for downlink and uplink. However in an analogous art Park remedies this deficiency: (Park ¶0090; ¶0094; ¶0103; ¶106- 2nd sentence). Therefore it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the teachings of Park the invention of Jeon. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, multi-BWPs scheduling/aggregation (Park ¶106- 1st sentence) (; MPEP2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).

Claim 6, 9, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of Park and further in view of Kim et al (US 20190140727).

As to claim 6 Jeon and Park combined discloses the method of claim 5, however silent wherein the DCI is configured to he fully contained in a single sub-band or in a cluster of sub-bands, wherein a BWP is on one or more sub-bands. However in an analogous art Kim remedies this deficiencies (Kim ¶0100- 1st sentence; ¶0274- 2nd and 3rd sentences).
 Kim in the invention of Jeon. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, scheduling subframes by a DCI format (Kim ¶0274- 4th sentence) (; MPEP2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).

As to claim 9 the combined teachings of Jeon, Park and Kim discloses the method of claim 6, wherein the DCI includes a resource block (RB) index and a sub-band index to indicate locations of resources (Jeon ¶0217- 1st sentence- indicate resource allocation in the next BWP; 4th sentence- DCI to be transmitted in the current BWP may be based on the PRB indexing).

As to claim 19 Jeon and Park discloses the method of claim 14, however silent further including processing the DCI contained in a single sub-band or in a cluster of sub-bands, wherein a BWP is on one or more sub-bands. However in an analogous art Kim remedies this deficiencies (Kim ¶0100- 1st sentence; ¶0274- 2nd and 3rd sentences).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate the teachings of Kim in the invention of Jeon. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, scheduling subframes by a DCI format (Kim ¶0274- 4th sentence) (; MPEP2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).

As to claim 22 the combined teachings of Jeon, Park and Kim disclose the method of claim 19, wherein the DCI includes a resource block (RB) index and a sub-band index to indicate locations of (Jeon ¶0217- 1st sentence- indicate resource allocation in the next BWP; 4th sentence- DCI to be transmitted in the current BWP may be based on the PRB indexing).

Claim 10-13, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of Park and further in view of Park et al (US 20190199477) hereinafter Yang.

As to claim 10 Jeon and Park combined  discloses the method of claim 1, However silent further including scheduling a single transport block (TB) on a physical downlink shared channel (PDSCH) over: a single sub-band in one of the multiple BWPs for downlink; or multiple sub-bands in one or more of the multiple BWPs for downlink.
 However in an analogous art Park remedies these deficiencies: (Yang ¶0608- 1st sentence- e.g., DL scheduling DCI) for informing order between (scheduled) PDSCHs). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to the teachings of Yang in the invention of Jeon and Park. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, including specific index values in DCI (Yang ¶0608- 1st sentence)(; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).

As to claim 11 the combined teachings of Jeon, Park and Yang disclose the method of claim 10, wherein the scheduling includes performing a frequency first mapping (Park ¶0212- 1st sentence),

As to claim 12 the combined teachings of Jeon, Park and Yang disclose the method of claim 10 wherein a modulation and coding scheme (MCS) of the single TB is different from a MCS of Jeon ¶0109- 8th sentence-K repetitions for the same transport block may be with or without the same RV and/or with or without the same MCS)

As to claim 13 the combined teachings of Jeon, Park and Yang disclose the method of claim 10, wherein the scheduling the single TB on the multiple sub-bands includes scheduling different code block groups (CBGs) of the single TB on different sub-bands, wherein different CBGs have different modulation and coding schemes (MCSs) (Yang ¶0608- 1st sentence- e.g., DL scheduling DCI) for informing order between (scheduled) PDSCHs (or transport blocks (TBs) or code block groups (CBGs)).

As to claim 23 Jeon and Park combined discloses he method of claim 14, however silent further including receiving a single transport block (TB) on a physical downlink shared channel (PDSCH) scheduled over: a single sub-band in one of the multiple BWPs for downlink; or multiple sub-bands over one or more of the multiple BWPs for downlink. However in an analogous art Yang remedies these deficiencies: (Yang ¶0608- 1st sentence- e.g., DL scheduling DCI) for informing order between (scheduled) PDSCHs). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to the teachings of Park in the invention of Jeon. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, including specific index values in DCI (Yang ¶0608- 1st sentence)(; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).

As to claim 24 the combined teachings of Jeon, Park and Yang disclose the method of claim 23, wherein a modulation and coding scheme (MCS) of the single TB is different from a MCS of another TB when the single TB is scheduled on the single sub-band (Jeon ¶0109- 8th sentence-K repetitions for the same transport block may be with or without the same RV and/or with or without the same MCS).

As to claim 25 the combined teachings of Jeon, Park and Yang disclose the method of claim 23, further including receiving different code block groups (CBGs) of the single TB on the multiple sub-bands, wherein different CBGs have different modulation and coding schemes (MCSs) (Park ¶0608- 1st sentence- e.g., DL scheduling DCI) for informing order between (scheduled) PDSCHs (or transport blocks (TBs) or code block groups (CBGs)). 

       
 Allowable Subject Matter
Claims 7, 8, 20, 21 and 30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460.  The examiner can normally be reached on 8:30am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DERRICK V ROSE/Examiner, Art Unit 2462                                                                                                                                                                                                        
/KEVIN C. HARPER/Primary Examiner, Art Unit 2462